DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2015/0340274) in view of Fogel et al. (US 2015/0303281).
Ryan et al. discloses, as shown in Figures, an integrated circuit (IC) device comprising:
	a first structure (14) on a base (12), wherein the first structure has a width;
	a second structure (14) on the base, wherein the second structure has a width;
	a trench (16) bounded by the first structure, the second structure, and the base, wherein the trench has a height-to-width aspect ratio greater than or equal to 4:1 [0015]; and
	a dielectric layer (30) that fills at least a bottom portion of the trench.
Ryan et al. disclose the first structure and the second structure having the width that is 10 nanometers or less.  Ryan et al. does not disclose the first structure and the second structure having the width that is 4 nanometers or less.  However, Fogel et al. discloses an integrated circuit device comprising a first structure (10) and a second structure (10) having the width that is 4 nanometers or less.  Note Figures and [0040] of Fogel et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first and second structures of Ryan et al. having the width of 4 nanometers or less, such as taught by Fogel et al. in order to have the desired configuration.

Regarding claim 2, Ryan et al. and Fogel et al. disclose the first structure is a first fin and the second structure is a second fin [0015].

Regarding claim 3, Ryan et al. and Fogel et al. disclose the first fin is a semiconductor fin, the second fin is a semiconductor fin, and the first fin, the second fin, and the base have a same semiconductor composition [0013]-[0015].

Regarding claim 5, Ryan et al. and Fogel et al. disclose the IC device further comprising:
	a first gate (52) on the first fin; and
	a second gate (52) on the second fin [Figure 18 of Fogel et al.]

Regarding claim 6, Ryan et al. and Fogel et al. disclose the IC device further comprising a pair of spacers (13,14) abutting the first gate (52), the pair of spacers separating the first gate from the dielectric layer [Figures].

Regarding claim 7, Ryan et al. and Fogel et al. disclose the trench has a width of 30 nanometers or less ([0040] of Fogel et al.)

Regarding claim 8, Ryan et al. and Fogel et al. disclose the dielectric layer includes an oxide, a nitride, or a carbide [0017].

Regarding claim 12, Ryan et al. and Fogel et al. disclose the dielectric layer fills a bottom portion of the trench, and a portion of the first structure and a portion of the second structure extend above a top of the dielectric layer.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2015/0340274) in view of Fogel et al. (US 2015/0303281) and further in view of Li et al. (US 2012/0142192).
Regarding claim 9, Ryan et al. and Fogel et al. disclose the claimed invention including the IC device as explained in the above rejection.  Ryan et al. and Fogel et al. do not disclose the dielectric layer includes a first dielectric portion that is conformal over the first structure and the second structure, and a second dielectric portion on the first dielectric portion.  However, Li et al. discloses an IC device comprising a dielectric layer includes a first dielectric portion (202,302) that is conformal and a second dielectric portion (204,304-2 on the first dielectric portion.  Note Figures and [0019] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the dielectric layer of Ryan et al. and Fogel et al. comprising a first dielectric portion that is conformal and a second dielectric portion on the first dielectric portion such as taught by Li et al. in order further reduce cracking in the dielectric layer.

Regarding claim 10, Ryan et al., Fogel et al., and Li et al. disclose the first dielectric portion (202,302, oxide-rich) and the second dielectric portion (304-2, silicon and nitrogen containing) have different material compositions [0019], [0020], [0026].

Regarding claim 11, Ryan et al., Fogel et al., and Li et al. disclose the first dielectric portion has a thickness between 1 nanometer and 4 nanometers [0029].

Claim(s) 4 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2015/0340274) in view of Fogel et al. (US 2015/0303281) and further in view of Hieda et al. (PN 7,579,241).
Regarding claim 4, Ryan et al. and Fogel et al. disclose the claimed invention including the IC device as explained in the above rejection.  Ryan et al. and Fogel et al. do not disclose the first fin includes multiple different material layers, and the second fin includes multiple different material layers.  However, Hieda et al. discloses a first fin (101,102,103) includes multiple different material layers, and a second fin (101,102,103) includes multiple different material layers.  Note Figures and Col. 4, lines 47-48 of Hieda et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the fins of Ryan et al. and Fogel et al. including multiple different material layers, such as taught by Hieda et al. in order to have the desired structure.

Regarding claim 13, Ryan et al. discloses, as shown in Figures, a device comprising:
	an integrated circuit device including a first transistor and a second transistor, wherein the first transistor includes at least a portion of a first fin (14), the first fin has a width, the second transistor includes a least a portion of a second fin (14), the second fin has a width, the first transistor and the second transistor define a trench (16) therebetween, the trench has a height-to-width aspect ratio greater than or equal to 4:1 [0015], and a dielectric layer (30) fills at least a bottom portion of the trench.
Ryan et al. discloses a width of the first fin and the second fin is 10 nanometers or less.  Ryan et al. does not disclose the width of the first fin and the second fin is 4 nanometers or less.  However, Fogel et al. discloses an integrated circuit device comprising a first fin (10) and a second fin (10) having the width that is 4 nanometers or less.  Note Figures and [0010] of Fogel et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first and second fins of Ryan et al. having the width of 4 nanometers or less, such as taught by Fogel et al. in order to have the desired configuration.  Ryan et al. and Fogel et al. do not disclose the device is a computing device, the integrated circuit device is a processing device, and a memory device communicatively coupled to the processing device.  However, Hieda et al. discloses a computing device (302,305) having a processing device (CPU), and a memory device (RAM, memory) communicatively coupled to the processing device.  Note Figures 28-30 of Hieda et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to integrate the device of Ryan et al and Fogel et al. with the computing device, such as taught by Hieda et al. in order to perform the desired function.

Regarding claim 14, Ryan et al., Fogel et al., and Hieda et al. disclose the first fin and the second fin extend from a semiconductor substrate (12) [Figures].

Regarding claim 15, Ryan et al., Fogel et al., and Hieda et al. disclose the first fin is a semiconductor fin, the second fin is a semiconductor fin, and the first fin, the second fin, and the substrate have a same semiconductor composition [0013]-[0015].

Regarding claim 16, Ryan et al., Fogel et al., and Hieda et al. disclose the IC device further comprising:
	a first gate (52) on the first fin; and
	a second gate (52) on the second fin [Figure 18 of Fogel et al.]

Regarding claim 17, Ryan et al., Fogel et al., and Hieda et al. disclose the computing device further comprising a pair of spacers (13,14) abutting the first gate (52), the pair of spacers separating the first gate from the dielectric layer.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2015/0340274) in view of Fogel et al. (US 2015/0303281), Hieda et al. (PN 7,579,241) and further in view of Li et al. (US 2012/0142192).
Regarding claim 18, Ryan et al., Fogel et al., and Hieda et al. disclose the claimed invention including the IC device as explained in the above rejection.  Ryan et al., Fogel et al., and Hieda et al. do not disclose the dielectric layer includes a first dielectric portion that is conformal over the first structure and the second structure, and a second dielectric portion on the first dielectric portion.  However, Li et al. discloses an IC device comprising a dielectric layer includes a first dielectric portion (202,302) that is conformal and a second dielectric portion (204,304-2 on the first dielectric portion.  Note Figures and [0019] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the dielectric layer of Ryan et al., Fogel et al., and Hieda et al. comprising a first dielectric portion that is conformal and a second dielectric portion on the first dielectric portion such as taught by Li et al. in order further reduce cracking in the dielectric layer.

Regarding claim 19, Ryan et al., Fogel et al., Hieda et al., and Li et al. disclose the first dielectric portion (202,302, oxide-rich) and the second dielectric portion (304-2, silicon and nitrogen containing) have different material compositions [0019], [0020], [0026].

Regarding claim 20, Ryan et al., Fogel et al., Hieda et al., and Li et al. disclose the first dielectric portion has a thickness between 1 nanometer and 4 nanometers [0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897